Exhibit 10.05
GLU MOBILE INC.

2008 Equity Inducement Plan

(adopted by the Committee on March 13, 2008)


(as amended and restated on December 28, 2009)
     1. PURPOSE. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose potential contributions are important
to the success of the Company, and any Parents and Subsidiaries that exist now
or in the future, by offering them an opportunity to participate in the
Company’s future performance through the grant of Awards. Capitalized terms not
defined elsewhere in the text are defined in Section 19.
     2. SHARES SUBJECT TO THE PLAN.
          2.1 Number of Shares Available. Subject to Section 2.3 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan is the aggregate of (1) 600,000
Shares reserved as of the Effective Date of the Plan and (2) an additional
819,245 Shares reserved as of December 28, 2009, plus Shares subject to Awards,
and Shares issued upon exercise of Awards, will again be available for grant and
issuance in connection with subsequent Awards under this Plan to the extent such
Shares: (i) are subject to issuance upon exercise of an Option granted under
this Plan but which cease to be subject to the Option for any reason other than
exercise of the Option; (ii) are subject to Awards granted under this Plan that
are forfeited or are repurchased by the Company at the original issue price;
(iii) are surrendered pursuant to an Exchange Program; or (iv) are subject to
Awards granted under this Plan that otherwise terminate without such Shares
being issued. Shares used to pay the exercise price of an Award or to satisfy
the tax withholding obligations related to an Award will become available for
future grant or sale under the Plan. To the extent an Award under the Plan is
paid out in cash rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan.
          2.2 Minimum Share Reserve. At all times the Company shall reserve and
keep available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan and all other
outstanding but unvested Awards granted under this Plan.
          2.3 Adjustment of Shares. If the number of outstanding Shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company, without consideration, then (a) the number of Shares
reserved for issuance and future grant under the Plan set forth in Section 2.1
and (b) the Exercise Prices of and number of Shares subject to outstanding
Awards, shall be proportionately adjusted, subject to any required action by the
Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.
     3. ELIGIBILITY. Awards may be granted only to persons who (a) were not
previously an employee or director of the Company or any Parent or Subsidiary of
the Company or (b) have completed a period of bona fide non-employment by the
Company, and any Parent or Subsidiary of the Company; and then only as an
incentive material to such persons entering into employment with the Company or
any Parent or Subsidiary of the Company. A person eligible for an Award under
this Plan may be granted more than one Award under this Plan.





--------------------------------------------------------------------------------



 



     4. ADMINISTRATION.
          4.1 Committee Composition; Authority. This Plan will be administered
by the Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan.
Notwithstanding the foregoing, the grant of any Award shall not be effective
unless: (i) if the grant is made by the Board, then it must be approved by a
majority of the Outside Directors on the Board; and (ii) if the grant is made by
the Committee, then the Committee must be comprised solely of Outside Directors
(except as otherwise permitted under the rules of the NASD). The Committee will
have the authority to:
               (a) construe and interpret this Plan, any Award Agreement and any
other agreement or document executed pursuant to this Plan;
               (b) prescribe, amend and rescind rules and regulations relating
to this Plan or any Award;
               (c) select persons to receive Awards;
               (d) determine the form and terms and conditions, not inconsistent
with the terms of the Plan, of any Award granted hereunder. Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Awards may be exercised (which may be based on performance criteria),
any vesting acceleration or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Committee will determine;
               (e) determine the number of Shares or other consideration subject
to Awards;
               (f) determine the Fair Market Value in good faith, if necessary;
               (g) determine whether Awards will be granted singly, in
combination with, in tandem with, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;
               (h) grant waivers of Plan or Award conditions;
               (i) determine the vesting, exercisability and payment of Awards;
               (j) correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement;
               (k) determine whether an Award has been earned;
               (l) determine the terms and conditions of any, and to institute
any Exchange Program;
               (m) reduce or waive any criteria with respect to Performance
Factors;
               (n) adjust Performance Factors to take into account changes in
law and accounting or tax rules as the Committee deems necessary or appropriate;
and
               (o) make all other determinations necessary or advisable for the
administration of this Plan.

3



--------------------------------------------------------------------------------



 



          4.2 Committee Interpretation and Discretion. Any determination made by
the Committee with respect to any Award shall be made in its sole discretion at
the time of grant of the Award or, unless in contravention of any express term
of the Plan or Award, at any later time, and such determination shall be final
and binding on the Company and all persons having an interest in any Award under
the Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.
          4.3 Section 16 of the Exchange Act. Awards granted to Insiders must be
approved by two or more “non-employee directors” (as defined in the regulations
promulgated under Section 16 of the Exchange Act).
     5. OPTIONS. The Committee may grant Options to Participants, which will be
Nonqualified Stock Options (“NQSOs”) and will determine the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may be exercised, and all other terms and conditions of the Option,
subject to the following:
          5.1 Option Grant. Each Option granted under this Plan will be an NQSO.
An Option may be, but need not be, awarded upon satisfaction of such Performance
Factors during any Performance Period as are set out in advance in the
Participant’s individual Award Agreement. If the Option is being earned upon the
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for each Option; and
(y) select from among the Performance Factors to be used to measure the
performance, if any. Performance Periods may overlap and Participants may
participate simultaneously with respect to Options that are subject to different
performance goals and other criteria.
          5.2 Date of Grant. The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, or a specified
future date. The Award Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the Option.
          5.3 Exercise Period. Options may be exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
six (6) years from the date the Option is granted. The Committee also may
provide for Options to become exercisable at one time or from time to time,
periodically or otherwise, in such number of Shares or percentage of Shares as
the Committee determines.
          5.4 Exercise Price. The Exercise Price of an Option will be determined
by the Committee when the Option is granted. Payment for the Shares purchased
may be made in accordance with Section 6. The Exercise Price of a NQSO may be
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant in the Committee’s discretion.
          5.5 Method of Exercise. Any Option granted hereunder will be
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (i) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as

4



--------------------------------------------------------------------------------



 



evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to the Shares,
notwithstanding the exercise of the Option. The Company will issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 2.3 of the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
          5.6 Termination. The exercise of an Option will be subject to the
following (except as may be otherwise provided in an Award Agreement):
               (a) If the Participant is Terminated for any reason except for
Cause or the Participant’s death or Disability, then the Participant may
exercise such Participant’s Options only to the extent that such Options would
have been exercisable by the Participant on the Termination Date no later than
three (3) months after the Termination Date (or such shorter time period or
longer time period not exceeding five (5) years as may be determined by the
Committee), but in any event no later than the expiration date of the Options.
               (b) If the Participant is Terminated because of the Participant’s
death (or the Participant dies within three (3) months after a Termination other
than for Cause or because of the Participant’s Disability), then the
Participant’s Options may be exercised only to the extent that such Options
would have been exercisable by the Participant on the Termination Date and must
be exercised by the Participant’s legal representative, or authorized assignee,
no later than twelve (12) months after the Termination Date (or such shorter
time period not less than six (6) months or longer time period not exceeding
five (5) years as may be determined by the Committee), but in any event no later
than the expiration date of the Options.
               (c) If the Participant is Terminated because of the Participant’s
Disability, then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the
Termination Date and must be exercised by the Participant (or the Participant’s
legal representative or authorized assignee) no later than twelve (12) months
after the Termination Date, but in any event no later than the expiration date
of the Options.
               (d) If the Participant is Terminated for Cause, then
Participant’s Options shall expire on such Participant’s Termination Date, or at
such later time and on such conditions as are determined by the Committee, but
in any event no later than the expiration date of the Options.
          5.7 Limitations on Exercise. The Committee may specify a minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent any Participant from exercising the
Option for the full number of Shares for which it is then exercisable.
          5.8 Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted.
     6. PAYMENT FOR SHARE PURCHASES.
          Payment from a Participant for Shares purchased pursuant to this Plan
may be made in cash or by check or, where expressly approved for the Participant
by the Committee and where permitted by law (and to the extent not otherwise set
forth in the applicable Award Agreement):
               (a) by cancellation of indebtedness of the Company to the
Participant;

5



--------------------------------------------------------------------------------



 



               (b) by surrender of shares of the Company held by the Participant
that have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Award will be exercised or
settled;
               (c) by waiver of compensation due or accrued to the Participant
for services rendered or to be rendered to the Company or a Parent or Subsidiary
of the Company;
               (d) by consideration received by the Company pursuant to a
broker-assisted and/or same day sale (or other) cashless exercise program
implemented by the Company in connection with the Plan;
               (e) by any combination of the foregoing; or
               (f) by any other method of payment as is permitted by applicable
law.
     7. WITHHOLDING TAXES.
          7.1 Withholding Generally. Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy applicable
federal, state, local and international withholding tax requirements prior to
the delivery of Shares pursuant to exercise of any Award. Whenever payments in
satisfaction of Awards granted under this Plan are to be made in cash, such
payment will be net of an amount sufficient to satisfy applicable federal,
state, local and international withholding tax requirements.
          7.2 Stock Withholding. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may require or
permit a Participant to satisfy such tax withholding obligation, in whole or in
part by (without limitation) (i) paying cash, (ii) electing to have the Company
withhold otherwise deliverable cash or Shares having a Fair Market Value equal
to the minimum statutory amount required to be withheld, or (iii) delivering to
the Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
     8. TRANSFERABILITY. Unless determined otherwise by the Committee, an Award
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution. If the
Committee makes an Award transferable, such Award will contain such additional
terms and conditions as the Committee deems appropriate. All Awards shall be
exercisable: (i) during the Participant’s lifetime only by (A) the Participant,
or (B) the Participant’s guardian or legal representative; and (ii) after the
Participant’s death, by the legal representative of the Participant’s heirs or
legatees
     9. PRIVILEGES OF STOCK OWNERSHIP; VOTING AND DIVIDENDS. No Participant will
have any of the rights of a shareholder with respect to any Shares until the
Shares are issued to the Participant. After Shares are issued to the
Participant, the Participant will be a shareholder and have all the rights of a
shareholder with respect to such Shares, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares.
     10. CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.
     11. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together

6



--------------------------------------------------------------------------------



 



with stock powers or other instruments of transfer approved by the Committee,
appropriately endorsed in blank, with the Company or an agent designated by the
Company to hold in escrow until such restrictions have lapsed or terminated, and
the Committee may cause a legend or legends referencing such restrictions to be
placed on the certificates. Any Participant who is permitted to execute a
promissory note as partial or full consideration for the purchase of Shares
under this Plan will be required to pledge and deposit with the Company all or
part of the Shares so purchased as collateral to secure the payment of the
Participant’s obligation to the Company under the promissory note; provided,
however, that the Committee may require or accept other or additional forms of
collateral to secure the payment of such obligation and, in any event, the
Company will have full recourse against the Participant under the promissory
note notwithstanding any pledge of the Participant’s Shares or other collateral.
In connection with any pledge of the Shares, the Participant will be required to
execute and deliver a written pledge agreement in such form as the Committee
will from time to time approve. The Shares purchased with the promissory note
may be released from the pledge on a pro rata basis as the promissory note is
paid.
     12. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so. This Plan shall
not take effect until the fifteen (15) day period provided pursuant to Nasdaq
rule 4310(c)(17) has expired.
     13. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time.
     14. CORPORATE TRANSACTIONS.
          14.1 Assumption or Replacement of Awards by Successor. In the event of
a Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
will expire on such transaction at such time and on such conditions as the Board
(or, the Committee, if so designated by the Board) will determine; the Board
(or, the Committee, if so designated by the Board) may, in its sole discretion,
accelerate the vesting of such Awards in connection with a Corporate
Transaction. In addition, in the event such successor or acquiring corporation
(if any) refuses to assume, convert, replace or substitute Awards, as provided
above, pursuant to a Corporate Transaction, the Committee will notify the
Participant in writing or electronically that such Award will be exercisable for
a period of time

7



--------------------------------------------------------------------------------



 



determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction.
Notwithstanding anything to the contrary in this Section 14.1, the Committee, in
its sole discretion, may grant Awards that provide for acceleration upon a
Corporate Transaction or in other events in the specific Award Agreements.
          14.2 Assumption of Awards by the Company. The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan.
     15. TERM OF PLAN. Unless earlier terminated as provided herein, this Plan
will become effective on the Effective Date and will terminate ten (10) years
from the date this Plan is adopted by the Committee. This Plan and all Awards
granted hereunder shall be governed by and construed in accordance with the laws
of the State of Delaware.
     16. AMENDMENT OR TERMINATION OF PLAN. The Board or Committee may at any
time terminate or amend this Plan in any respect, including, without limitation,
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; provided, however, that the Board or Committee will not, without
the approval of the shareholders of the Company, amend this Plan in any manner
that requires such shareholder approval; provided further, that a Participant’s
Award shall be governed by the version of this Plan then in effect at the time
such Award was granted.
     17. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Committee, nor any provision of this Plan, will be construed as creating any
limitations on the power of the Board or Committee to adopt such additional
compensation arrangements as it may deem desirable, including, without
limitation, the granting of stock awards and bonuses otherwise than under this
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.
     18. INSIDER TRADING POLICY. Each Participant who receives an Award shall
comply with any policy adopted by the Company from time to time covering
transactions in the Company’s securities by Employees, officers and/or directors
of the Company.
     19. DEFINITIONS. As used in this Plan, and except as elsewhere defined
herein, the following terms will have the following meanings:
“Award” means an Option awarded under the Plan.
“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.
“Board” means the Board of Directors of the Company.
“Cause” means (a) the commission of an act of theft, embezzlement, fraud,
dishonesty, (b) a breach of fiduciary duty to the Company or a Parent or
Subsidiary, or (c) a failure to materially perform the customary duties of
Employee’s employment.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law, or an “independent compensation committee” (as such term is
defined for purposes of the rules of the National Association of Securities
Dealers, Inc.).

8



--------------------------------------------------------------------------------



 



“Company” means Glu Mobile Inc., or any successor corporation.
“Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then-outstanding voting securities; (ii) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
“Director” means a member of the Board.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided, however, that the Committee in its discretion may
determine whether a total and permanent disability exists in accordance with
non-discriminatory and uniform standards adopted by the Committee from time to
time, whether temporary or permanent, partial or total, as determined by the
Committee.
“Effective Date” means the expiration of the fifteen (15) day waiting period
following the adoption of the Plan by the Committee, as set forth in Section 12.
“Employee” means any person, including Officers, employed by the Company or any
Parent or Subsidiary of the Company and who meets the eligibility requirements
as set forth in Section 3.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exercise Price” means the price at which a holder of an Award may purchase the
Shares issuable upon exercise of an Award.
“Exchange Program” means a program pursuant to which outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
               (a) if such Common Stock is publicly traded and is then listed on
a national securities exchange, its closing price on the date of determination
on the principal national securities exchange on which the Common Stock is
listed or admitted to trading as reported in The Wall Street Journal or such
other source as the Board or the Committee deems reliable;
               (b) if such Common Stock is publicly traded but is neither listed
nor admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Board or the Committee deems
reliable; or
               (c) if none of the foregoing is applicable, by the Board or the
Committee in good faith.
“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.
“Option” means an award of an option to purchase Shares pursuant to Section 5.
“Outside Director” means a Director who is not an Employee of the Company or any
Parent or Subsidiary and who is an “independent” director under the rules of the
Nasdaq Stock Market, as may be amended from time to time.

9



--------------------------------------------------------------------------------



 



“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
“Participant” means a newly hired Employee who receives an Award under this Plan
at the time of his or her employment. The term “Participant” shall include
individuals who were previously employed by the Company, or any Parent or
Subsidiary of the Company, who have undergone a bona fide period of
non-employment by the Company. The term “Participant” shall also include
individuals who become Employees of the Company, or any Parent or Subsidiary of
the Company, as the result of a merger or acquisition.
“Performance Factors” means the factors selected by the Committee, which may
include, but are not limited to the, the following measures (whether or not in
comparison to other peer companies) to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:

  •   Net revenue and/or net revenue growth;     •   Earnings per share and/or
earnings per share growth;     •   Earnings before income taxes and amortization
and/or earnings before income taxes and amortization growth;     •   Operating
income and/or operating income growth;     •   Net income and/or net income
growth;     •   Total stockholder return and/or total stockholder return growth;
    •   Return on equity;     •   Operating cash flow return on income;     •  
Adjusted operating cash flow return on income;     •   Economic value added;    
•   Individual business objectives; and     •   Company specific operational
metrics.

“Performance Period” means the period of service determined by the Committee,
not to exceed five (5) years, during which years of service or performance is to
be measured for the Award.
“Plan” means this Glu Mobile Inc. 2008 Equity Inducement Plan.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Shares” means shares of the Company’s Common Stock, as adjusted pursuant to
Sections 2 and 14, and any successor security.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

10



--------------------------------------------------------------------------------



 



“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee of the Company or a Parent or Subsidiary of the Company. An
employee will not be deemed to have ceased to provide services in the case of
(i) sick leave, (ii) military leave, or (iii) any other leave of absence
approved by the Committee; provided, that such leave is for a period of not more
than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute or unless provided otherwise pursuant to
formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing. In the case of any employee on an approved
leave of absence, the Committee may make such provisions respecting suspension
of vesting of the Award while on leave from the employ of the Company or a
Parent or Subsidiary of the Company as it may deem appropriate, except that in
no event may an Award be exercised after the expiration of the term set forth in
the applicable Award Agreement. The Committee will have sole discretion to
determine whether a Participant has ceased to be employed and the effective date
on which the Participant ceased to be so employed (the “Termination Date”).

11



--------------------------------------------------------------------------------



 



GLU MOBILE INC.
2008 EQUITY INDUCEMENT PLAN
NOTICE OF STOCK OPTION GRANT

         
 
       
Name:
       
 
       
 
       
Address:
       
 
         
 
       
 
       

     You (the “Participant”) have been granted an option to purchase Common
Stock of the Company, subject to the terms and conditions of this Notice of
Stock Option Grant (the “Notice”), the 2008 Equity Inducement Plan, as amended
from time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. The terms defined in the Plan shall
have the same meanings in this Notice.

     
Grant Number
   
 
   
Date of Grant
   
 
   
Vesting Commencement Date
   
 
   
Exercise Price per Share
   
 
   
Total Number of Shares
   
 
   
Total Exercise Price
   
 
   
Type of Option
  Non-Qualified Stock Option
 
   
Expiration Date
   
 
   
Post-Termination Exercise Period:
  Termination for Cause = None
 
  Voluntary Termination = 3 Months
 
  Termination without Cause = 3 Months
 
  Disability = 12 Months
 
  Death = 12 Months

Vesting Schedule:
     Subject to the limitations set forth in this Notice, the Plan and the
Option Agreement, the Option will vest and may be exercised, in whole or in
part, in accordance with the following schedule:
     [INSERT VESTING SCHEDULE]
     You acknowledge receipt of a copy of the Plan and the Option Agreement, and
represent that you are familiar with the terms and provisions thereof, and
hereby accept the Option subject to all of the terms and provisions hereof. You
understand that your employment with the Company is for an unspecified duration
and can be terminated at any time (i.e., is “at-will”), and that nothing in this
Notice, the Stock

12



--------------------------------------------------------------------------------



 



Option Award Agreement or the Plan changes the at-will nature of that
relationship. You acknowledge that the vesting of shares pursuant to this Notice
is earned only by your continuing service as an Employee of the Company.

                 
 
                PARTICIPANT:   GLU MOBILE INC.    
 
               
Signature:
      By:        
 
               
 
               
Print Name:
      Its:        
 
               
 
               
Date:
      Date:        
 
               

GLU MOBILE INC.
STOCK OPTION AWARD AGREEMENT
2008 EQUITY INDUCEMENT PLAN
   Unless otherwise defined herein, the terms defined in the Company’s 2008
Equity Inducement Plan (the “Plan”) shall have the same defined meanings in this
Award Agreement (the “Agreement”).
   Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (“Notice of Grant”) and this Agreement.
     1. Vesting Rights. Subject to the applicable provisions of the Plan and
this Agreement, this Option may be exercised, in whole or in part, in accordance
with the schedule set forth in the Notice of Grant.
     2. Termination Period.
          (a) General Rule. Except as provided below, and subject to the Plan,
this Option may be exercised for 3 months after termination of Participant’s
employment with the Company. In no event shall this Option be exercised later
than the Term/Expiration Date set forth in the Notice of Grant.
          (b) Death; Disability. Upon the termination of Participant’s
employment with the Company by reason of his or her Disability or death, or if a
Participant dies within three months of the Termination Date, this Option may be
exercised for twelve months in the case of death, and six months in the case of
Disability, after the Termination Date, provided that in no event shall this
Option be exercised later than the Term/Expiration Date set forth in the Notice
of Grant.
          (c) Cause. Upon the termination of Participant’s employment by the
Company for Cause, the Option shall expire on such date of Participant’s
Termination Date.
     3. Grant of Option. The Participant named in the Notice of Grant has been
granted an Option for the number of Shares set forth in the Notice of Grant at
the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”). In the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail.
     4. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Grant and the
applicable provisions of the Plan and this Agreement. In the event of
Participant’s death, Disability, Termination for Cause or other Termination, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice of Stock Option Grant and this Agreement.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is

13



--------------------------------------------------------------------------------



 



being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise Notice shall be delivered in person, by mail, via electronic
mail or facsimile or by other authorized method to the Secretary of the Company
or other person designated by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.
          (c) No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with all relevant provisions of law
and the requirements of any stock exchange or quotation service upon which the
Shares are then listed. Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Participant on the date
the Option is exercised with respect to such Exercised Shares.
     5. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the
Participant:
          (a) cash; or
          (b) check; or
          (c) a “broker-assisted” or “same day sale” (as described in Section
11(d) of the Plan); or
          (d) other method authorized by the Company.
     6. Non-Transferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.
     7. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Notice of Grant, the Plan and the terms of this Agreement.
     8. U.S. Tax Consequences. For Participants subject to U.S. income tax, some
of the federal tax consequences relating to this Option, as of the date of this
Option, are set forth below. All other Participants should consult a tax advisor
for tax consequences relating to this Option in their respective jurisdiction.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
          (a) Exercising the Option. Each Option granted hereunder is intended
to be a Nonqualified Stock Option (“NSO”). The Participant may incur regular
federal income tax liability upon exercise of a NSO. The Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price. If the
Participant is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation or collect from Participant and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.
          (b) Disposition of Shares. If the Participant holds NSO Shares for at
least one year, any gain realized on disposition of the Shares will be treated
as long-term capital gain for federal income tax purposes.
          (c) Possible Effect of Section 409A of the Code. Section 409A of the
Code applies to arrangements that provide for the deferral of compensation.
Generally, a stock option granted with an exercise price per share of not

2



--------------------------------------------------------------------------------



 



less than the “fair market value” (determined in a manner consistent with
Section 409A of the Code and the regulations and other guidance promulgated
thereunder) per share on the date of grant of the stock option and with no other
feature providing for the deferral of compensation will not be subject to
Section 409A of the Code. However, if the exercise price of the stock option is
less than such “fair market value” or the stock option has another feature for
the deferral of compensation, then if the stock option is not administered
within the parameters established under Section 409A the optionholder will be
subject to additional taxes. Also, the amount deemed to be deferred compensation
under Section 409A of the Code will be subject to ordinary income and employment
taxes (in this respect the IRS has not yet indicated how it will calculate the
amount of deferred compensation subject to tax and the timing and frequency of
taxation, but it seems likely that the income will be measured and taxes imposed
at least on the vesting dates of the stock option). If Section 409A of the Code
does apply to this Option, then special rules apply to the timing of making and
effecting certain amendments of this Option with respect to distribution of any
deferred compensation.
     9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, the Notice of Grant, and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant. This agreement is governed by Delaware
law except for that body of law pertaining to conflict of laws.
     10. No Rights as Employee. Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company, or a Parent or Subsidiary
of the Company, to terminate Participant’s employment, for any reason, with or
without cause.
     By your signature and the signature of the Company’s representative on the
Notice of Grant, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice of Grant, and this
Agreement. Participant has reviewed the Plan, the Notice of Grant, and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice of Grant, and fully understands all
provisions of the Plan, the Notice of Grant, and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant, and the Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated on the Notice of
Grant.

3



--------------------------------------------------------------------------------



 



No.                     
GLU MOBILE INC.
2008 EQUITY INDUCEMENT PLAN
STOCK OPTION EXERCISE AGREEMENT
     This Stock Option Exercise Agreement (the “Exercise Agreement”) is made and
entered into as of                                         , ___(the “Effective
Date”) by and between Glu Mobile Inc., a Delaware corporation (the “Company”),
and the purchaser named below (the “Purchaser”). Capitalized terms not defined
herein shall have the meanings ascribed to them in the Company’s 2008 Equity
Inducement Plan (the “Plan”).

         
 
       
Purchaser:
       
 
         
 
       
 
       
 
       
Social Security Number:
       
 
       
 
       
Address:
       
 
         
 
       
 
       
 
       
Total Number of Shares:
       
 
       
 
       
Exercise Price Per Share:
       
 
       
 
       
Type of Stock Option:
  Nonqualified Stock Option    

     1. EXERCISE OF OPTION.
          1.1 Exercise. Pursuant to exercise of that certain option (the
“Option”) granted to Purchaser under the Plan and subject to the terms and
conditions of this Exercise Agreement, Purchaser hereby purchases from the
Company, and the Company hereby sells to Purchaser, the Total Number of Shares
set forth above (the “Shares”) of the Company’s Common Stock, at the Exercise
Price Per Share set forth above (the “Exercise Price”). As used in this Exercise
Agreement, the term “Shares” refers to the Shares purchased under this Exercise
Agreement and includes all securities received (i) in replacement of the Shares,
(ii) as a result of stock dividends or stock splits with respect to the Shares,
and (iii) all securities received in replacement of the Shares in a merger,
recapitalization, reorganization or similar corporate transaction.
          1.2 Title to Shares. The exact spelling of the name(s) under which
Purchaser will take title to the Shares is:
                                                                               
                                                           
                                                      
                                                                     
               
          Purchaser desires to take title to the Shares as follows:

  o   Individual, as separate property     o   Husband and wife, as community
property

4



--------------------------------------------------------------------------------



 



  o   Joint Tenants     o   Other; please
specify:                                                            

          1.3 Payment. Purchaser hereby delivers payment of the Exercise Price
in the manner permitted in the Stock Option Agreement as follows (check and
complete as appropriate):

  o   in cash (by check) in the amount of $                    , receipt of
which is acknowledged by the Company;     o   by delivery of
                     fully-paid, nonassessable and vested shares of the Common
Stock of the Company owned by Purchaser which have been paid for within the
meaning of SEC Rule 144, (if purchased by use of a promissory note, such note
has been fully paid with respect to such vested shares), or obtained by
Purchaser in the open public market, and owned free and clear of all liens,
claims, encumbrances or security interests, valued at the current fair market
value of $                     per share;     o   through a “broker-assisted” or
“same day sale” program, commitment from the Purchaser or Authorized Transferee
and an NASD Dealer meeting the requirements set forth by the Company; or     o  
through a “margin” commitment from Purchaser or Authorized Transferee and an
NASD Dealer meeting the requirements of the Company’s “margin” procedures and in
accordance with law.

     2. DELIVERY.
          2.1 Deliveries by Purchaser. Purchaser hereby delivers to the Company
(i) this Exercise Agreement and (ii) the Exercise Price and payment or other
provision for any applicable tax obligations.
          2.2 Deliveries by the Company. Upon its receipt of the Exercise Price,
payment or other provision for any applicable tax obligations and all the
documents to be executed and delivered by Purchaser to the Company under
Section 2.1, the Company will issue a duly executed stock certificate evidencing
the Shares in the name of Purchaser.
     3. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents and
warrants to the Company that:
          3.1 Agrees to Terms of the Plan. Purchaser has received a copy of the
Plan and the Stock Option Agreement, has read and understands the terms of the
Plan, the Stock Option Agreement and this Exercise Agreement, and agrees to be
bound by their terms and conditions. Purchaser acknowledges that there may be
adverse tax consequences upon exercise of the Option or disposition of the
Shares, and that Purchaser should consult a tax adviser prior to such exercise
or disposition.
          3.2 Access to Information. Purchaser has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that Purchaser reasonably considers
important in making the decision to purchase the Shares, and Purchaser has had
ample opportunity to ask questions of the Company’s representatives concerning
such matters and this investment.
          3.3 Understanding of Risks. Purchaser has received and reviewed the
Form S-8 prospectus for the Plan and Shares and is fully aware of: (i) the
highly speculative nature of the investment in the Shares; (ii) the financial
hazards involved; (iii) the qualifications and backgrounds of the management of
the Company; and (iv) the tax consequences of investment in the Shares.
Purchaser is capable of evaluating the merits and risks of this investment, has

5



--------------------------------------------------------------------------------



 



the ability to protect Purchaser’s own interests in this transaction and is
financially capable of bearing a total loss of this investment.
     4. COMPLIANCE WITH SECURITIES LAWS. Purchaser understands and acknowledges
that the exercise of any rights to purchase any Shares is expressly conditioned
upon compliance with the Securities Act and all applicable state securities
laws. Purchaser agrees to cooperate with the Company to ensure compliance with
such laws.
     5. RESTRICTED SECURITIES.
          5.1 No Transfer Unless Registered or Exempt. Purchaser understands
that Purchaser may not transfer any Shares except when such Shares are
registered under the Securities Act or qualified under applicable state
securities laws or unless, in the opinion of counsel to the Company, exemptions
from such registration and qualification requirements are available. Purchaser
understands that only the Company may file a registration statement with the SEC
and that the Company is under no obligation to do so with respect to the Shares,
and may withdraw any such registration statement at any time after filing.
Purchaser has also been advised that exemptions from registration and
qualification may not be available or may not permit Purchaser to transfer all
or any of the Shares in the amounts or at the times proposed by Purchaser.
          5.2 SEC Rule 144. If Purchaser is an “affiliate” for purposes of
Rule 144 promulgated under the Securities Act, then in addition, Purchaser has
been advised that Rule 144 requires that the Shares be held for a minimum of six
(6) months, and in certain cases one (1) year, after they have been purchased
and paid for (within the meaning of Rule 144). Purchaser understands that
Rule 144 may impose limitations on the volume of shares that can be sold, and
may indefinitely restrict transfer of the Shares so long as Purchaser remains an
“affiliate” of the Company or if “current public information” about the Company
(as defined in Rule 144) is not publicly available.
     6. RIGHTS AS A STOCKHOLDER. Subject to the terms and conditions of this
Exercise Agreement, Purchaser will have all of the rights of a stockholder of
the Company with respect to the Shares from and after the date that Shares are
issued to Purchaser until such time as Purchaser disposes of the Shares.
     7. RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.
          7.1 Legends. Purchaser understands and agrees that the Company will
place any legends that may be required by state or U.S. Federal securities laws,
the Company’s Certificate of Incorporation or Bylaws, any other agreement
between Purchaser and the Company or, subject to the assent of the Company, any
agreement between Purchaser and any third party.
          7.2 Stop-Transfer Instructions. Purchaser agrees that, to ensure
compliance with any restrictions imposed by this Exercise Agreement, the Company
may issue appropriate “stop-transfer” instructions to its transfer agent, if
any, and if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          7.3 Refusal to Transfer. The Company will not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Agreement or (ii) to treat
as owner of such Shares, or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares have been so transferred.
     8. TAX CONSEQUENCES. PURCHASER UNDERSTANDS AND REPRESENTS: (i) THAT
PURCHASER HAS REVIEWED THE PROSPECTUS PREPARED FOR THE PLAN AND CONSULTED
PURCHASER’S PERSONAL TAX ADVISER IN CONNECTION WITH THE PURCHASE OR DISPOSITION
OF THE SHARES AND (ii) THAT PURCHASER IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE. SET FORTH BELOW IS A BRIEF SUMMARY AS OF THE DATE THE PLAN WAS ADOPTED
BY THE BOARD OF SOME OF THE U.S. FEDERAL TAX CONSEQUENCES OF EXERCISE OF THE
OPTION AND DISPOSITION OF THE SHARES. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND

6



--------------------------------------------------------------------------------



 



REGULATIONS ARE SUBJECT TO CHANGE. PURCHASER SHOULD CONSULT THE PROSPECTUS AND
PURCHASER’S PERSONAL TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF
THE SHARES.
          8.1 Exercise of Nonqualified Stock Option. There may be a regular U.S.
Federal income tax liability upon the exercise of the Option. Purchaser will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Shares on
the date of exercise over the Exercise Price. If Purchaser is or was an employee
of the Company, the Company may be required to withhold from Purchaser’s
compensation or collect from Purchaser and pay to the applicable taxing
authorities an amount equal to a percentage of this compensation income at the
time of exercise.
          8.2 Disposition of Shares. The following tax consequences may apply
upon disposition of the Shares.
               (a) Nonqualified Stock Options. If the Shares are held for more
than twelve (12) months after the date of the transfer of the Shares pursuant to
the exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain.
               (b) Withholding. The Company may be required to withhold from the
Purchaser’s compensation or collect from the Purchaser and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income.
     9. COMPLIANCE WITH LAWS AND REGULATIONS. The issuance and transfer of the
Shares will be subject to and conditioned upon compliance by the Company and
Purchaser with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.
     10. SUCCESSORS AND ASSIGNS. The Company may assign any of its rights under
this Exercise Agreement. No other party to this Exercise Agreement may assign,
whether voluntarily or by operation of law, any of its rights and obligations
under this Exercise Agreement, except with the prior written consent of the
Company. This Exercise Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Exercise Agreement will be binding upon
Purchaser and Purchaser’s heirs, executors, administrators, legal
representatives, successors and assigns.
     11. GOVERNING LAW. This Exercise Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to that body of laws pertaining to conflict of laws.
     12. NOTICES. Any and all notices required or permitted to be given to a
party pursuant to the provisions of this Exercise Agreement will be in writing
and will be effective and deemed to provide such party sufficient notice under
this Exercise Agreement on the earliest of the following: (i) at the time of
personal delivery, if delivery is in person; (ii) one (1) business day after
deposit with an express overnight courier for United States deliveries, or two
(2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; or (iii) three
(3) business days after deposit in the United States mail by certified mail
(return receipt requested) for United States deliveries. All notices for
delivery outside the United States will be sent by express courier. All notices
not delivered personally will be sent with postage and/or other charges prepaid
and properly addressed to the party to be notified at the address set forth
below the signature lines of this Exercise Agreement, or at such other address
as such other party may designate by one of the indicated means of notice herein
to the other parties hereto. Notices to the Company will be marked “Attention:
Stock Plan Administration”.
     13. FURTHER ASSURANCES. The parties agree to execute such further documents
and instruments and to take such further actions as may be reasonably necessary
to carry out the purposes and intent of this Exercise Agreement.

7



--------------------------------------------------------------------------------



 



     14. TITLES AND HEADINGS. The titles, captions and headings of this Exercise
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Exercise Agreement. Unless otherwise
specifically stated, all references herein to “sections” will mean “sections” to
this Exercise Agreement.
     15. ENTIRE AGREEMENT. The Plan, the Notice, the Stock Option Agreement and
this Exercise Agreement constitute the entire agreement and understanding of the
parties with respect to the subject matter of this Exercise Agreement, and
supersede all prior understandings and agreements, whether oral or written,
between or among the parties hereto with respect to the specific subject matter
hereof.
     16. COUNTERPARTS. This Exercise Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
     17. SEVERABILITY. If any provision of this Exercise Agreement is determined
by any court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Exercise Agreement and the remainder of this Exercise Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Exercise Agreement.
Notwithstanding the forgoing, if the value of this Exercise Agreement based upon
the substantial benefit of the bargain for any party is materially impaired,
which determination as made by the presiding court or arbitrator of competent
jurisdiction shall be binding, then both parties agree to substitute such
provision(s) through good faith negotiations.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Exercise Agreement to be
executed in triplicate by its duly authorized representative and Purchaser has
executed this Exercise Agreement as of the Effective Date, indicated above.

                 
 
                GLU MOBILE INC.   PURCHASER    
 
               
 
               
By:
                                      (Signature)    

                 
 
               
 
                          (Please print name)   (Please print name)    
 
               
 
                              (Please print title)            
 
                Address:   Address:    
 
                         
 
               
 
                         
 
               
 
                         
 
               
 
                Fax No.:       Fax No.                          

                 
 
               
 
               
Phone No.:
      Phone No.:        
 
               

[Signature page to Glu Mobile Inc. Stock Option Exercise Agreement]

9